Citation Nr: 1715169	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to increased ratings for right shoulder impingement syndrome, currently assigned "staged" ratings of 10 percent prior to December 2, 2014, and 20 percent from that date.

4.  Entitlement to a rating in excess of 10 percent for recurrent folliculitis of the occipital scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to February 2003 and from March 2005 to June 2006.  He also had a period of active duty for training (ACDUTRA) from July 1974 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 rating decisions by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Board remanded the matters for additional development.  An interim February 2016 rating decision granted a 20 percent rating for right shoulder impingement syndrome, effective December 2, 2014.

The Board's December 2011 remand also addressed claims for service connection for a lumbar spine disability and prostate cancer.  A February 2016 rating decision granted service connection for multilevel degenerative changes of the lumbar spine (bulging disk with narrowing foramina) and lumbar myositis, claimed as back pain, to include lower back, rated 20 percent, effective August 15, 2007.  A March 2016 rating decision granted service connection for prostate cancer, rated 100 percent, effective August 31, 2008.  Those matters are therefore no longer before the Board.

The Board's December 2011 remand also addressed a claim for special monthly compensation (SMC) for the loss of use of a creative organ.  The Veteran originally submitted the claim in September 2009 in conjunction with a service connection claim for erectile dysfunction.  After the matter was last readjudicated (in a February 2016 supplemental statement of the case), a March 2016 rating decision granted the Veteran entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for the loss of use of a creative organ, due to prostate cancer, effective March 31, 2008.  The SMC award covers the entirety of the appeal period for the claim for SMC before the Board, rendering the claim moot, and there is no part of the claim remaining before the Board at this time.  Therefore, it will not be addressed further.

The issue of service connection for sleep apnea and the matters of the ratings for right shoulder impingement syndrome and recurrent folliculitis of the occipital scalp are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's erectile dysfunction was caused by his service-connected prostate cancer status post radical prostatectomy.


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for erectile dysfunction is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  



Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  
	
The Veteran contends that he has erectile dysfunction secondary to his service-connected prostate cancer, status post radical prostatectomy.  A March 2016 rating decision awarded him service connection for prostate cancer, effective August 31, 2008.

On August 2008 VA genitourinary examination, the Veteran was noted to have been diagnosed with adenocarcinoma of the prostate in January 2008; in June 2008 he underwent a radical prostatectomy with side effects of urinary incontinence and erectile dysfunction.  In reviewing the symptoms, the examiner opined that the most likely etiology of the Veteran's erectile dysfunction was prostate surgery.  The diagnosis was adenocarcinoma of the prostate status post recent radical prostatectomy.

It is not in dispute that the Veteran currently has erectile dysfunction.  It is also not in dispute that he has established service connection for prostate cancer.  The Board finds no reason to question the August 2008 VA examiner's opinion; it is entitled to great probative weight because it is based on a thorough review of the record and physical examination.  The Board finds the August 2008 VA examiner's opinion to be persuasive evidence supporting the Veteran's claim.  All of the requirements for establishing secondary service connection are met; service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Severe obstructive sleep apnea was diagnosed based on an August 2008 sleep study, approximately two years following the Veteran's separation from his last period of active duty service.  The Veteran submitted several "buddy" statements from fellow service members who were stationed with him in Iraq in 2005 and 2006; these service members stated that, while they were serving with the Veteran, he began snoring loudly while sleeping and, as the snoring increased, he also began falling asleep while on duty, including in highly dangerous situations.  They stated that they questioned the Veteran about this at the time, and he reported being very tired due to all of the missions and duties he served.  
On February 2009 VA respiratory examination, the Veteran reported that he had been snoring since military service, with a date of onset of approximately August 2005.  He reported that he was always sleepy, that his peers in service always asked him why he snored so loudly, and that some of them even moved to another place to sleep.  He reported that he did not seek a sick call evaluation or sleep study during service but, upon returning to Puerto Rico, he was evaluated with sleep studies in December 2007 and November 2008 and diagnosed with sleep apnea.  The examiner opined that sleep apnea is not related to military service.  The examiner stated that sleep apnea classified as obstructive is related to the occlusion of the upper airway, usually at the level of the oropharynx, leading to collapse of the upper airway.  The examiner opined that in this case, "a subjective information" is consistent with sleep apnea and indicated that service treatment records were silent for the condition.  

In a December 2014 addendum opinion, the February 2009 VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner again stated that sleep apnea classified as obstructive is related to occlusion of the upper airway usually at the level of the oropharynx leading to collapse of the upper airway.  The examiner noted that the STRs are silent for diagnosis and treatment of obstructive sleep apnea, and obstructive sleep apnea was diagnosed in 2008.  The examiner noted that the STRs show that the Veteran was diagnosed and treated for bronchitis and reactive airways disease.

The February 2009/December 2014 VA examiner did not acknowledge the Veteran's report of continuity of complaints or the statements from his fellow service members describing their observations of his loud snoring and falling asleep while on duty in Iraq.  Accordingly, the examination and addendum opinion are not adequate for rating purposes, and an examination to secure an adequate medical opinion in this matter is necessary.  

Regarding the claim for an increased rating for right shoulder impingement syndrome, in Correia v. McDonald, 28 Vet. App. 158 (2016) the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible when assessing joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The December 2014 VA examination report does not comply with Correia.  Accordingly, another examination to address the Correia deficiencies is necessary.  

On December 2014 VA examination, the Veteran reported that he receives treatment from a private dermatologist who prescribes him antibiotics (one oral sulfa in 10-day courses and topical clindamycin gel) for his recurrent folliculitis of the scalp.  A close review of the record shows that the records of such treatment are not included in the claims file, and there is no evidence that such records were sought.  If available, they would be pertinent to this claim and therefore, must be sought.  

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining on appeal are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation for his recurrent folliculitis of the occipital scalp, and to provide any releases needed to secure records of any private dermatological treatment.  

2.  Associate with the claims file VA treatment records from December 2015 to the present.

3.  Arrange for the Veteran to be examined by an appropriate clinician to ascertain the likely etiology of his obstructive sleep apnea.  The entire record (including this remand) must be made available to the examiner in conjunction with the examination.  Based on interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

Please identify the likely etiology for the Veteran's obstructive sleep apnea.  Is it at least as likely as not (a 50% or greater probability) that obstructive sleep apnea was incurred in/was caused by his active duty service?  

The opinion must include consideration of the Veteran's and other lay statements regarding observed symptoms the Veteran experienced in service and continuity of symptoms since service.

The examiner must explain the rationale for all opinions.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Arrange for an orthopedic examination of the Veteran to assess the severity of his right shoulder impingement syndrome.  The entire claims file should be made available to the examiner in conjunction with this request.  Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination of the right shoulder should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, AND with the range of motion of the opposite undamaged shoulder joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

The examiner is also asked to review the prior right shoulder VA examinations (in November 2007, February 2009, and December 2014) and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then review the record, and readjudicate these claims.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


